Citation Nr: 0503750	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-30 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of  death.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served in the Special Philippine Scouts from July 
1946 to March 1949.  He died in May 1994.  

Based upon the type and dates of the service reported above, 
it appears that the decedent did not meet the requirements to 
qualify as a veteran under the laws and regulations governing 
VA benefits.  See 38 U.S.C.A. §§ 101, 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41 (2003).  Nevertheless, for the 
purpose of the present decision, we will address him as "the 
veteran."

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO denied 
service connection for cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in May 1994.  The "immediate" cause of 
death was listed as cardiorespiratory arrest with an 
"antecedent" cause of cardiovascular accident.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.  

3.  There is no competent evidence that establishes a nexus 
between the veteran's cause of death and his recognized 
service.



CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give VA 
everything in the claimant's possession pertaining to the 
claim or claims.  


In the instant case, the agency of original jurisdiction 
decision notified the appellant of the information and 
evidence not of record that is necessary to substantiate her 
claim for service connection for cause of the veteran's death 
in a November 2002 letter.  The RO informed the appellant 
that in order to establish service connection for cause of 
the veteran's death, the evidence must show three things: 
(1) the cause of death, which was usually shown on the death 
certificate; (2) evidence of a an injury or disease or other 
event in service; and (3) evidence of a relationship between 
the cause of death and the disease, injury, or event in 
service, which was also usually shown by medical records or a 
medical opinion.  The RO noted that it already had the 
evidence of the cause of death.

The November 2002 letter also notified the appellant that VA 
would make reasonable efforts to help her get the evidence 
necessary to support her claim, such as medical records, 
employment records, or records from other Federal agencies.  
It told her that she would need to provide VA with enough 
information about the records so that VA could request them 
from the person or agency who had them.  The RO stated that 
she could complete the enclosed VA Forms 21-4142, 
Authorization and Consent to Release Information to VA, so 
that VA could help her obtain medical records.  The appellant 
was also asked to advise VA if there was any other 
information or evidence she considered relevant to her claim 
so that VA could help by getting that evidence.  

Additionally, the RO notified appellant the reasons why she 
was not entitled to service connection for cause of the 
veteran's death in the February 2003 and April 2003 rating 
decisions, the September 2003 statement of the case (SOC), 
and the November 2003 supplemental statement of the case 
(SSOC).  The SOC and the SSOC also fully provided the laws 
and regulations pertaining to entitlement to the benefits 
sought, and included a detailed explanation as to why the 
appellant had no entitlement under the applicable laws and 
regulations based upon the evidence provided.  The duty to 
notify the appellant has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the claims folder already contained evidence 
that had been submitted during the veteran's lifetime.  In 
connection with the current claim, the appellant has 
submitted medical records and a joint affidavit.  She has not 
identified any pertinent VA or private medical treatment 
pertinent to the issue being decided that has not been 
obtained.  It does not appear that there are additional 
medical treatment records that are necessary to proceed to a 
decision in this case.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  In this case, the 
veteran is deceased, and no medical opinion is necessary to 
make a decision in this case.  The RO informed the appellant 
that she would need medical evidence of a relationship 
between the cause of the veteran's death and his service, and 
she has not provided such evidence.  See, e.g., Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible, and no further assistance to the appellant in 
developing the facts pertinent to this issue is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  


II.  Discussion

The appellant contends that service connection for cause of 
the veteran's death is warranted.  She states that the 
veteran suffered from malaria and beriberi while in service, 
which she believes contributed to the veteran's death.  

The veteran died in May 1994.  The "immediate" cause of 
death was listed as cardiorespiratory arrest, with the 
"antecedent" cause being cardiovascular accident.  It was 
noted that the cardiovascular accident had occurred six years 
prior to the veteran's death.  

A July 1946 physical examination shows that examination of 
the cardiovascular system was normal.  X-rays of the lungs 
were negative.  A March 1949 report of medical examination 
shows that examination of the lungs, heart, vascular system, 
and arteries and veins revealed no significant abnormality.  
A chest X-ray also revealed no significant abnormality.  The 
veteran's blood pressure was 110/80 (systolic/diastolic).  
The examiner noted the veteran had had the usual childhood 
diseases, with no family history of tuberculosis or 
malignancy.  

A January 1973 medical certification from the Veterans 
Memorial Hospital shows that the veteran had been treated 
that month for resolving pneumonia and laryngitis.  

A February 1973 letter from a private physician shows that 
the veteran had been diagnosed with hypertensive heart 
disease with murmur.

October 1975 and February 1976 medical records show that the 
veteran had been treated for pulmonary tuberculosis.

A January 1988 VA hospitalization summary report shows that 
the veteran had been hospitalized for a cardiovascular 
accident, hypertensive arteriosclerotic heart disease, 
urinary tract infection, bronchitis/pneumonia, and pulmonary 
tuberculosis.  The examiner noted that the veteran had had 
hypertension since 1986.

A June 1991 medical certificate indicates that the veteran 
had been treated in January 1988 for cardiovascular accident, 
which was secondary to hypertensive cardiovascular disease.  

An August 2002 joint affidavit shows that two fellow soldiers 
attested to the fact that the veteran reported for active 
duty in December 1941 and were together during the Bataan 
death march.   

A November 2003 informal conference report shows that the 
appellant appeared for a hearing before an Acting Decision 
Review Officer, and decided to have an informal conference in 
lieu of a formal hearing.  She acknowledged that the veteran 
had never received disability benefits during his lifetime, 
but stated that the veteran had been "confined" while he 
was in service and developed beriberi in either 1942 or 1943.  
She said they  were married in 1946, and that he had suffered 
his first stroke sometime in the 1950s.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection for hypertension and heart disease may be granted 
if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The reasons will be explained below.

Initially, it must be noted that the service department has 
certified that it has no record of the veteran serving as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces prior to 1946.  This verification is binding on VA, 
such that VA has no authority to change or amend the finding.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, any 
service which the veteran had with the Philippine military 
prior to 1946 is not applicable in connection with the 
appellant's claim for service connection for the cause of the 
veteran's death.  Therefore, the joint affidavit submitted by 
the appellant does not assist her in this claim, as the 
affiants are addressing service prior to 1946.

Also, the appellant submitted additional records following 
the issuance of the November 2003 supplemental statement of 
the case.  She did not provide a waiver of initial RO 
consideration; however, the Board finds that the claim need 
not be remanded for issuance of a supplemental statement of 
the case.  One of the records is a copy of one she had 
previously submitted.  One or more records address a 
diagnosis of pulmonary tuberculosis, which was not shown to 
be a causative factor in the veteran's death, and thus would 
not be relevant to the issue on appeal.  Finally, the one 
record which shows a diagnosis of hypertensive heart disease 
is essentially duplicative of other evidence of record, as 
the evidence submitted prior thereto showed that the veteran 
had a diagnosis of hypertensive heart disorder.  For these 
reasons, the Board finds that a remand for the RO to issue an 
SSOC is not necessary.

It must be noted that the veteran was not service connected 
for any disability during his lifetime.  The service medical 
records show no findings of any cardiovascular problems 
during the veteran's period of recognized service.  The 
appellant has alleged that the veteran was had malaria and 
pulmonary tuberculosis during service, but the service 
medical records do not substantiate that allegation.  There 
are no medical records showing manifestations of hypertension 
or heart disease within one year following the veteran's 
discharge from service.  The first objective showing of heart 
disease was in 1973, which was 24 years following the 
veteran's discharge from service.  This is evidence against 
the appellant's claim that the veteran's cause of death is 
related to the veteran's service.

Most important, there is no competent evidence of a nexus 
between the cause of the veteran's death and service.  In 
fact, the death certificate indicates that the veteran 
sustained the cardiovascular accident six years prior to his 
death, which is evidence against a finding that such was 
incurred in service or manifested to a compensable degree 
within one year following the veteran's discharge from 
service.  Although the appellant has asserted that the 
veteran incurred a disease in service that contributed to his 
death, she does not have the requisite knowledge of medical 
principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death 
is not warranted, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for cause of the veteran's death is 
denied.




___________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


